      Case 3:18-cv-00273-MMD-WGC Document 33 Filed 11/25/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


DAVID HOWELL,                        )                3:18-cv-00273-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                November 25, 2020
JOHN KEAST, et al.,                  )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s “Motion for Court to Enforce Previous Order” (ECF No. 32).
Plaintiff states that Defendants have failed to respond to the court’s order of November 5, 2020
(ECF No. 31) regarding the identify of Defendant Nurses Kathy, Erin and Jessica.

        On September 15, 2020, the Office of the Attorney General filed its Notice of Acceptance
of Service stating “Service is accepted on behalf of Defendant John Keast, who is a current Nevada
Department of Corrections (NDOC) employee. At this time, service is not accepted on behalf of
Defendants Kathy, Erin or Jessica, who have not been identified as current or former employees
of the NDOC. The last known addresses for Defendants Kathy, Erin and Jessica have not been
provided because NDOC is unable to identify such employee records.” (ECF No. 26 at 1.)

///

///

///
     Case 3:18-cv-00273-MMD-WGC Document 33 Filed 11/25/20 Page 2 of 2




MINUTES OF THE COURT
3:18-cv-00273-MMD-WGC
November 25, 2020
Page 2
__________________________________/



        Defendants’ “Notice of Acceptance of Service” stated that Defendants “Kathy, Erin or
Jessica … have not been identified as current or former employees of NDOC.” (ECF No. 26).
Counsel for Defendants does not elaborate on what research or investigation has been undertaken
to identify them as current or former employees of NDOC. The court’s screening order on
Plaintiff’s Second Amended Complaint (ECF No. 19) might perhaps provide additional
information regarding the identity these alleged employees. All the averments against
Nurses Kathy, Erin and Jessica occurred at NNCC between September 8, 2017, and September 11,
2017 (or shortly thereafter) (id. at 3-4) and on or about November 17, 2014 (i.e., Nurse Jessica; id.
and ECF No. 17 at 6-7).

       IT IS HEREBY ORDERED that Plaintiff’s “Motion for Court to Enforce Previous
Order” (ECF No. 32) is GRANTED IN PART.

        IT IS FURTHER ORDERED that the Office of the Attorney General shall make inquiry
of NDOC whether any nurses with those first names were employed by NDOC at NNCC during
the specified time periods to perhaps ascertain the full names of the named defendants and to file
a Notice of such inquiry on or before Friday, December 18, 2020. If counsel is able to identify
such nurses as past or present employees of NDOC, counsel shall further advise whether the Office
of the Attorney General can accept service (or if not, provide last known addresses under seal).

                                              DEBRA K. KEMPI, CLERK

                                              By:          /s/______________________
                                                              Deputy Clerk
